Opinion issued August 4, 2022




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-21-00287-CR
                           ———————————
               DEXTER LAFAYETTE TRIPLETT, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Case No. 18-CR-1297



                         MEMORANDUM OPINION

      A jury found appellant Dexter Lafayette Triplett guilty of the first-degree

felony offense of aggravated robbery, and it assessed his punishment at ninety-nine

years’ imprisonment and a $10,000 fine. See TEX. PENAL CODE §§ 29.03(a), (b),
12.32, 12.42(c). In a single issue with three subparts, Triplett contends that his

counsel provided ineffective assistance by not objecting to: (1) admission of

extraneous offense evidence during the punishment phase of trial; (2) a comment by

the prosecutor about Triplett’s failure to testify made during the State’s closing

argument in the guilt-innocence phase of trial; and (3) a witness’s testimony about

Triplett’s post-arrest silence during the punishment phase of trial. We affirm.

                                     Background

      Two men wearing black clothing and face masks robbed the One Stop liquor

store in Friendswood on April 10, 2017. One of the robbers was tall and carried a

long rifle.1 The other robber—later identified as Triplett—was short. They entered

the store in the evening just before it closed. After entering the front door, the tall

robber immediately jumped over a counter and began trying to get into the cash

registers. But he quickly turned his attention to the front door, where he went and

stood guard to prevent anyone from entering.

      Triplett, meanwhile, chased after Charlie Lam, One Stop’s owner and sole

employee. Lam was restocking shelves in the back of the store before it closed, and

he was the only person in the store at the time. Lam tried to run away from Triplett,

but Triplett chased him down and pushed him to the floor, grabbed him by his shirt,




1
      The record on appeal does not clearly identify the tall robber.

                                            2
and dragged him across the store to the two cash registers. Lam lost his shirt as

Triplett dragged him, but he was able to push a panic button.

         Lam opened one register for Triplett immediately, but he took longer opening

the second register, which was turned off. While waiting for the second cash register

to turn on, Triplett grabbed a liquor bottle from the counter and hit Lam several times

over the head with it. Triplett also kicked Lam repeatedly.2 With blood pouring down

his face, Lam kept his attention on opening the registers. He finally succeeded, and

Triplett stole $200, a few bottles of liquor, and a pack of cigarettes. All of this was

recorded on One Stop’s sixteen surveillance cameras, and video recordings of the

incident from various viewpoints inside and outside the store were introduced at

trial.

         At the time of the robbery, Kathryn Cruz was coincidentally driving by One

Stop when she saw a spider on the inside windshield of her car. She pulled into the

One Stop parking lot to get rid of it. After she parked her car, she noticed another

customer walk towards the front door of One Stop, stop before entering, hold his

hands up, and walk backwards away from the door. One of the robbers walked out

of the store wearing all black and a ski mask and carrying a rifle, and Cruz saw him

walk to the side of the building towards a small, silver colored sedan and disappear.


2
         Lam was later taken to the hospital, where doctors put seven staples in his head to
         treat his injuries.

                                              3
Cruz drove out of the parking lot but quickly returned. She saw the silver car exit

the parking lot. She did not see the second robber emerge from the store. She called

911 and went into the store where she found Lam.

      Jasmine Mullins also stopped at One Stop during the robbery. As she walked

to the front door, she saw someone hitting Lam with a liquor bottle. The person was

wearing black clothing with a green-and-white sleeve. Before she could enter the

store, the tall robber with the rifle stopped her. Like the male customer Cruz saw try

to enter the store, Mullins put her hands up and backed away from the door. She

walked past her car and towards Brandywyne, a street adjacent to One Stop. She

explained that a main street runs in front of One Stop, and Brandywyne runs from

the main street into a neighborhood behind the store. The first street to the right on

Brandywyne is Huntington.

      Mullins stopped on Brandywyne, but she turned and began walking back to

her car when she saw the second robber, Triplett, exit. He had two liquor bottles in

his hands, and Mullins thought he was looking for something, like the getaway car.

Triplett walked past Mullins on Brandywyne towards the neighborhood, and he told

her that she “better not call the cops.” Mullins returned to her car and left. She

coincidentally passed by a police officer, stopped the officer, and reported the

robbery.




                                          4
      Numerous law enforcement officers arrived at One Stop in response to the

aggravated robbery report. Officers set up a perimeter around the neighborhood and

began searching for the robbers. Within half an hour, Lieutenant Matthew Wise saw

someone standing in a dimly lit grassy area between a driveway and a house in the

neighborhood near One Stop. Wise called the person over to his police car, and the

person complied. The person was Triplett.3 He wore shorts and a white tank top.

Triplett told Wise that he had just left the hospital and was looking for his girlfriend’s

house. Wise noticed blood on Triplett’s tank top, which Triplett lifted up showing a

back brace he was wearing. Triplett also had a hospital band on his wrist.4 Wise was

suspicious, however, because Triplett appeared lost and unfamiliar with the area,

and he did not know his girlfriend’s address. So Wise arrested Triplett but did not

initially charge him for the One Stop robbery.

      Officers also recovered a video recording from a security camera during their

search of the neighborhood. The house at the corner of Brandywyne and Huntington

streets, just behind the One Stop, briefly recorded Triplett walking through the front

yard as he turned right onto Huntington after leaving One Stop. A K-9 unit recovered



3
      Police also found two other people of interest during a traffic stop, although it is not
      clear on the record before us whether either of these people were involved in the
      One Stop robbery.
4
      The record on appeal does not indicate whether any information on the hospital
      bracelet supported Triplett’s story about having just left the hospital.

                                             5
a bundle of clothes next to the second house on Huntington, next door to the house

with the security cameras. The bundle contained two hoodies, two liquor bottles, a

flask, two pairs of gloves, and a ski mask. One of the bottles and one of the hoodies

had blood on it. At the third house on Huntington, the K-9 unit found sweatpants.

Officers never recovered a firearm connected to the One Stop robbery.

      Triplett consented to a request for his DNA. A laboratory test of his DNA

profile revealed that it matched DNA found on the clothing, ski mask, and gloves

found in the bundle at the house on Huntington. After investigating officers received

the DNA results, Triplett was arrested and indicted for the first-degree felony offense

of aggravated robbery for the One Stop robbery.

      Triplett pleaded not guilty. At trial, Lam, Cruz, Mullins, Lieutenant Wise, and

one of the detectives who investigated the One Stop robbery testified. The State also

called the K-9 officer who searched the neighborhood behind One Stop, the officer

who obtained the DNA sample from Triplett, the officer who photographed the

crime scene and collected evidence, and two DNA analysts who analyzed Triplett’s

DNA samples. At the end of trial, the jury convicted Triplett of aggravated robbery.

      During the punishment phase, the State called two witnesses. Galveston

County Sheriff’s Department Corporal Trevor Powell identified Triplett from his

fingerprints previously obtained when Triplett was arrested for prior offenses. The




                                          6
State then went through Triplett’s lengthy criminal history in detail without

objection from the defense.

      The State then called Houston Police Department Sergeant David Gonzales.

Gonzales had investigated two other liquor store robberies in Houston that were

similar to the One Stop robbery and occurred around the same time. Gonzales

testified that these robberies involved a tall robber with a rifle and a short robber,

and the short robber used violence against the store clerk in at least one of the

Houston robberies. When he eventually learned of the One Stop robbery in

Friendswood, Gonzales teamed up with the detectives investigating the One Stop

robbery in an attempt to solve the Houston robberies. Gonzales testified that after

Triplett was arrested and in custody for the One Stop robbery, Gonzales and the One

Stop detective tried to speak to Triplett, but he declined to do so. At the time of trial,

police had not charged anyone for either of the two Houston liquor store robberies.

      During the State’s closing argument, the State emphasized the “three different

liquor stores [Triplett had] knocked off that each time it gets more violent.” Citing

rampant crime in Harris County, the State asked the jury to sentence Triplett to life

imprisonment to punish him not only for the One Stop robbery but also for the

Houston robberies. Defense counsel did not object to this argument. During

Triplett’s closing argument, defense counsel reminded the jury that the State was

required to prove the extraneous Houston robberies beyond a reasonable doubt.

                                            7
Defense counsel requested that the jury sentence Triplett to fifteen years’

imprisonment, the minimum sentence based on Triplett’s plea of true to an

enhancement paragraph. See TEX. PENAL CODE § 12.42(c).

      The jury sentenced Triplett to ninety-nine years’ imprisonment and a $10,000

fine. See id. §§ 29.03(a), (b), 12.32, 12.42(c). The trial court signed a judgment of

conviction by jury and certified Triplett’s right of appeal. See TEX. R. APP. P.

25.2(a)(2). Triplett did not file a motion for new trial. This appeal followed.

                         Ineffective Assistance of Counsel

      In a single issue with three sub-issues, Triplett argues that his trial counsel

provided ineffective assistance by not objecting to: (1) two extraneous offenses

admitted during the punishment phase of trial; (2) the prosecutor’s comment about

Triplett’s failure to testify during the State’s closing argument in the guilt-innocence

phase of trial; and (3) witness testimony about Triplett’s post-arrest silence during

the punishment phase of trial.

A.    Standard of Review and Governing Law

      The Sixth Amendment of the United States Constitution and Article I, section

10, of the Texas Constitution guarantee a criminal defendant the right to reasonably

effective assistance of counsel. U.S. CONST. amend. VI; TEX. CONST. art. I, § 10; see

Lopez v. State, 343 S.W.3d 137, 142 (Tex. Crim. App. 2011). The right to effective

assistance of counsel requires “objectively reasonable representation,” not “errorless


                                           8
counsel.” Lopez, 343 S.W.3d at 142 (citing Strickland v. Washington, 466 U.S. 668,

686 (1984), and Robertson v. State, 187 S.W.3d 475, 483 (Tex. Crim. App. 2006)).

      To establish that trial counsel provided ineffective assistance, an appellant

bears the burden to demonstrate by a preponderance of the evidence that: (1) his

counsel’s performance was deficient; and (2) the deficient performance prejudiced

the defense. Strickland, 466 U.S. at 687; Lopez, 343 S.W.3d at 142. An appellant

must prove both prongs before an appellate court will find counsel’s representation

to be ineffective. Lopez, 343 S.W.3d at 142 (citing Strickland, 466 U.S. at 687); see

Williams v. State, 301 S.W.3d 675, 687 (Tex. Crim. App. 2009) (“An appellant’s

failure to satisfy one prong of the Strickland test negates a court’s need to consider

the other prong.”).

      To satisfy the first prong, an appellant must show that his trial counsel’s

performance fell below an objective standard of reasonableness under the prevailing

norms. Strickland, 466 U.S. at 687–88; Lopez, 343 S.W.3d at 142. Under the second

prong, an appellant must demonstrate prejudice, or “a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694; Lopez, 343 S.W.3d at 142; see Donald v.

State, 543 S.W.3d 466, 487 (Tex. App.—Houston [14th Dist.] 2018, no pet.) (stating

that claims of ineffective assistance during punishment phase of trial require

defendant to “prove that there is a reasonable probability that, but for counsel’s

                                          9
error’s, the sentencing jury would have reached a more favorable verdict”) (quoting

Ex parte Rogers, 369 S.W.3d 858, 862–63 (Tex. Crim. App. 2012)). A reasonable

probability is one sufficient to undermine confidence in the outcome. Lopez, 343

S.W.3d at 142.

      Our review of trial counsel’s effectiveness is highly deferential. Strickland,

466 U.S. at 689; Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002). We

“indulge a strong presumption” that counsel’s performance fell within the wide

range of reasonable professional assistance, and an appellant must overcome the

presumption that the challenged action might be considered “sound trial strategy.”

Strickland, 466 U.S. at 689; Lopez, 343 S.W.3d at 142.

      For an appellate court to find that counsel was ineffective, “counsel’s

deficiency must be affirmatively demonstrated in the trial record; the court must not

engage in retrospective speculation.” Lopez, 343 S.W.3d at 142 (citing Thompson v.

State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999)). “It is not sufficient that appellant

show, with the benefit of hindsight, that his counsel’s actions or omissions during

trial were merely of questionable competence.” Id. at 142–43 (quoting Mata v. State,

226 S.W.3d 425, 430 (Tex. Crim. App. 2007)).




                                         10
      In most cases, the record on direct appeal is undeveloped and thus inadequate

to show that trial counsel was not effective.5 Menefield v. State, 363 S.W.3d 591,

592–93 (Tex. Crim. App. 2012); see Thompson, 9 S.W.3d at 813 (“A substantial risk

of failure accompanies an appellant’s claim of ineffective assistance of counsel on

direct appeal.”). Trial counsel “should ordinarily be afforded an opportunity to

explain his actions before being denounced as ineffective.” Menefield, 363 S.W.3d

at 593 (quoting Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005)).

When trial counsel is not provided an opportunity to explain his actions, we will not

find that counsel’s performance was deficient unless the challenged conduct was “so

outrageous that no competent attorney would have engaged in it.” Id. (quoting

Goodspeed, 187 S.W.3d at 392).

B.    Admission of Extraneous Offenses During Punishment Phase

      In his first sub-issue, Triplett argues that his trial counsel was ineffective for

failing to object to admission of two unadjudicated extraneous offenses—namely,

Triplett’s participation in two Houston liquor store robberies—during the

punishment phase of trial. He contends that the extraneous offenses were

inadmissible under article 37.07 of the Code of Criminal Procedure because the State




5
      Claims of ineffective assistance of counsel rejected on direct appeal for “lack of
      adequate information may be reconsidered on an application for a writ of habeas
      corpus.” Lopez v. State, 343 S.W.3d 137, 143 (Tex. Crim. App. 2011).

                                          11
did not prove beyond a reasonable doubt that Triplett committed them. He also

contends that the extraneous offenses were inadmissible under Rule of Evidence

403, and counsel should have requested a mistrial.

      The State responds that Triplett does not show that the extraneous offenses

were inadmissible or that his counsel should have objected to their admission. To

the contrary, the State argues that the evidence was admissible under article 37.07,

and substantial evidence supported the ninety-nine-year sentence. Finally, the State

argues that there is no record evidence explaining defense counsel’s reasons for not

objecting to admission of the extraneous offenses.

      Ordinarily, “an accused shall not be tried for some collateral crime or for being

a criminal generally.” Porter v. State, 623 S.W.2d 374, 385 (Tex. Crim. App. 1981).

However, there are several exceptions to this general rule. Id. For example, during

the punishment phase of trial, the State and the defendant may offer evidence “as to

any matter the court deems relevant to sentencing,” including the defendant’s prior

criminal record, the defendant’s character, or an opinion regarding the defendant’s

character. TEX. CODE CRIM. PROC. art. 37.07, § 3(a)(1). The parties may also offer

      any other evidence of an extraneous crime or bad act that is shown
      beyond a reasonable doubt by evidence to have been committed by the
      defendant or for which he could be held criminally responsible,
      regardless of whether he has previously been charged with or finally
      convicted of the crime or act.




                                         12
Id.; see Delgado v. State, 235 S.W.3d 244, 252 (Tex. Crim. App. 2007) (stating that,

during punishment phase, “extraneous offense evidence may be offered for any

relevant purpose, including proof of the defendant’s character or propensity” to

commit offenses, if State can prove beyond reasonable doubt that defendant can be

held criminally responsible for extraneous offense). Evidence is relevant if it is

“helpful to the jury in determining the appropriate sentence for a particular defendant

in a particular case.” Rodriguez v. State, 203 S.W.3d 837, 842 (Tex. Crim. App.

2006). “In a non-capital felony punishment hearing, the jury has discretion to assess

whatever punishment it sees fit, within the prescribed range.” Id.

      If a defendant does not object to the admission of challenged evidence at trial,

then the defendant cannot prevail on a claim of ineffective assistance of counsel on

appeal “unless the trial judge would have erred in overruling the objection.” Prine

v. State, 537 S.W.3d 113, 117–18 (Tex. Crim. App. 2017). Moreover, even if the

defendant establishes that the evidence is objectionable, “without some explanation

as to why counsel acted as he did, we presume that his actions were the product of

an overall strategic design.” Tong v. State, 25 S.W.3d 707, 714 (Tex. Crim. App.

2000). During the punishment phase, evidence of “the circumstances of the offense

itself” or “the defendant himself before or at the time of the offense” is admissible.

Sanders v. State, 25 S.W.3d 854, 857 (Tex. App.—Houston [14th Dist.] 2000, pet.

dism’d) (quoting Stiehl v. State, 585 S.W.2d 716, 718 (Tex. Crim. App. 1979)).

                                          13
      During the punishment phase of trial, the State called Sergeant Gonzales who

investigated the two extraneous Houston liquor store robberies. Gonzales testified

that these two liquor stores were robbed just days before the One Stop robbery.6 He

had viewed one of these robberies on the store’s security cameras, and he believed

that the modus operandi of the robbers in the One Stop robbery was similar to that

in the two Houston robberies he was investigating.

      Gonzales testified that all three robberies were similar because a similar

getaway car was used during each robbery; the robbers wore similar clothes and face

masks; there was a tall robber with a long rifle and a short robber; the short robber

appeared to be wearing a back brace; and, in at least one of the extraneous robberies,

the robber used violence against the store’s employee. Gonzales emphasized the

shorter robber’s use of a handgun during the two Houston robberies, although no

record evidence indicates that Triplett used a firearm during the One Stop robbery.

Gonzales conceded that no one had been charged with either Houston robbery at the

time of Triplett’s trial for the One Stop robbery.

      The State also introduced evidence of Triplett’s prior convictions. His

certified criminal history showed Triplett had been convicted of sixteen prior

offenses, including theft, burglary of a habitation, and a prior aggravated robbery.


6
      These two Houston liquor stores were robbed on March 20 and 24, 2017. One Stop
      was robbed on April 10, 2017.

                                          14
Triplett also pleaded true to an enhancement paragraph relating to his burglary of a

habitation conviction. Defense counsel did not object to the admission of any of this

evidence.

      During the State’s closing argument, the State emphasized the two Houston

robberies, imploring the jury to sentence Triplett not only for the One Stop robbery,

but for the two Houston robberies as well:

      Your verdict says a lot. Not only is it going to punish [Triplett] for the
      vicious crimes that he’s done not only to Charlie Lam, but to that poor
      old clerk in Harris County.7 You’re going to send a message to him,
      and you’re going to send a message to the community on how we deal
      with these types of crimes.
      ****
      [Y]ou’ve heard testimony about the three different liquor stores he’s
      knocked off that each time it gets more violent. He goes from just purse
      snatching in one store, slapping around a poor old guy just trying to
      make a living, and then viciously, brutally beating Charlie Lam.
      Ladies and gentlemen, we have to send this Defendant to prison for life
      because if we don’t he’s going to kill somebody.
      ****
      Crime is rampant in Harris County right now. And it’s because of stuff
      like this.
      ****


7
      On appeal, the State argues that the “jury did not sentence Triplett to confinement
      for 99 years because he was involved in the two Houston robberies.” This argument
      is unsupported with any record citation. See TEX. R. APP. P. 38.1(i). It also
      contradicts the State’s jury argument that Triplett should be punished not only for
      the One Stop robbery but also for what he did “to that poor old clerk in Harris
      County.”

                                          15
      And I also want you to send another message to this Defendant. One of
      the biggest mistakes he made was crossing the Harris County line into
      Galveston County. Because maybe some of these other counties don’t
      really care about violent criminals, but Galveston County does. So, send
      him a message, and send every other criminal in Harris County or
      Dallas County that wants to come into our County and do this kind of
      thing, you’re going to prison for life.

In its rebuttal argument, the State argued that if police had not caught Triplett after

the One Stop robbery, he would “still be out hitting up liquor stores here, Harris

County, wherever he decides to go. And that’s exactly what he’s going to do if he

ever gets out, if he’s sentenced to prison and gets out.” The State requested that the

jury sentence Triplett to life in prison.

      In Triplett’s closing argument, defense counsel focused on the extraneous

offenses. Counsel argued that the State was required to prove Triplett’s involvement

in the two Houston robberies beyond a reasonable doubt, which Triplett contended

the State did not do. Counsel asked the jury to “discount those [extraneous]

aggravated robberies because, one, Harris County never felt like they had enough

evidence on those; and, two, I don’t think they definitively linked [Triplett] to those

crimes.” Defense counsel asked the jury to punish Triplett only for the One Stop

robbery, not for the extraneous Houston robberies. Counsel requested that the jury

sentence Triplett to fifteen years’ imprisonment, the minimum sentence based on the

enhancement paragraph. See TEX. PENAL CODE § 12.42(c). The jury sentenced

Triplett to ninety-nine years’ imprisonment and a $10,000 fine.


                                            16
      Assuming without deciding that the extraneous offense evidence was

objectionable, Triplett has not established on the record before us that his trial

counsel was constitutionally deficient. See Tong, 25 S.W.3d at 714 (stating that even

if evidence is objectionable, without some explanation as to why counsel did not

object to admission of evidence, courts will presume failure to object was product

of overall strategic design). The appellate record does not affirmatively demonstrate

that defense counsel’s performance was deficient. See Lopez, 343 S.W.3d at 142.

Triplett did not file a motion for new trial or otherwise give his counsel an

opportunity to explain why he did not object to admission of the extraneous offenses.

See Menefield, 363 S.W.3d at 593. A strong presumption exists that counsel’s

performance fell within the wide range of reasonable professional assistance of

counsel that might be considered part of overall strategy. See Strickland, 466 U.S. at

689; Lopez, 343 S.W.3d at 142; Tong, 25 S.W.3d at 714. Triplett has not overcome

this presumption.

      We disagree with Triplett that no reasonable strategy explains defense

counsel’s failure to object to admission of the extraneous offense testimony. See

Strickland, 466 U.S. at 689 (stating that appellant must overcome presumption that

counsel’s challenged action might be considered “sound trial strategy”). Article

37.07 favors broad admissibility of unadjudicated extraneous offenses during the

punishment phase of trial, and it authorizes admission of extraneous offenses “for

                                         17
any relevant purpose, including proof of the defendant’s character or

propensity . . . .” Delgado, 235 S.W.3d at 252; see TEX. CODE CRIM. PROC. art.

37.07, § 3(a)(1). The proof required to establish admissibility of an extraneous

offense during the punishment phase differs from proof of guilt. To establish

admissibility of an extraneous offense, the State need not “necessarily prove that the

act was a criminal act or that the defendant committed a crime,” but rather the State

must only demonstrate the “defendant’s involvement in the act itself, instead of the

elements of a crime necessary for a finding of guilt.” Thompson v. State, 425 S.W.3d

480, 491 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d) (quoting Haley v. State,

173 S.W.3d 510, 515 (Tex. Crim. App. 2005)).

      Gonzales testified that the two extraneous Houston robberies he investigated

were similar to the One Stop robbery because they shared a similar modus operandi,

occurred within days of each other, and involved a tall robber and a short robber.

Importantly, the short robber in all three robberies wore a back brace. We need not

decide whether this evidence establishes Triplett’s involvement in the extraneous

robberies. But the evidence was arguably admissible, which is sufficient to conclude

that defense counsel reasonably could have decided any objection would be

overruled. See Crocker v. State, 441 S.W.3d 306, 315 (Tex. App.—Houston [1st

Dist.] 2013, pet. ref’d) (holding that defense counsel was not ineffective where

counsel could have concluded that objecting to admission of four extraneous

                                         18
offenses would have been overruled and decided not to object). Counsel further

could have decided that the better strategy would be to defend against the extraneous

offenses in closing argument, which is precisely what defense counsel did. Without

any explanation from counsel for the challenged actions, Triplett has not rebutted

the strong presumption that counsel’s actions fell within the wide range of

reasonable professional assistance. See Strickland, 466 U.S. at 689; Lopez, 343

S.W.3d at 142.

      We overrule Triplett’s first sub-issue.

C.    State’s Comment About Triplett’s Failure to Testify

      In his second sub-issue, Triplett contends that his defense counsel was

ineffective for failing to object to the State’s comment during its closing argument

in the guilt-innocence phase about Triplett’s failure to testify. Triplett specifically

challenges the State’s comment to the jury about the lack of evidence that the gun

used in the One Stop robbery was a fake gun. Triplett argues that he was the only

person at trial who could testify whether the gun was real, and therefore the comment

was directed at his decision not to testify.

      The State responds that the comment was proper because it anticipated

Triplett’s defense to the aggravated robbery charge on the ground that a real firearm

was not used during the robbery; it was a summation of the evidence; and it was not

“manifestly intended as a comment on the failure to testify.” The State further argues


                                           19
that no record evidence explains why defense counsel did not object to the comment,

and counsel may have decided not to object so as not to emphasize the comment.

      A comment on a criminal defendant’s failure to testify violates the United

States and Texas Constitutions and the Code of Criminal Procedure. U.S. CONST.

amend V; TEX. CONST. art. I, § 10; TEX. CODE CRIM. PROC. art. 38.08; see Randolph

v. State, 353 S.W.3d 887, 891 (Tex. Crim. App. 2011). To determine whether

argument constitutes an improper comment about a defendant’s failure to testify,

“courts must view the State’s argument from the jury’s standpoint and resolve any

ambiguities in the language in favor of it being a permissible argument.” Randolph,

353 S.W.3d at 891.

      The implication of a failure to testify must be clear and necessary; an implied

or indirect allusion to a failure to testify is not improper. Id. The test is “whether the

language used was manifestly intended or was of such a character that the jury would

necessarily and naturally take it as a comment on the defendant’s failure to testify.”

Id. To determine its character, the comment must be analyzed in the context in which

it was made. Id. An “argument that points to a lack of evidence that only the

defendant personally can supply violates the defendant’s right against self-

incrimination.” Brown v. State, 92 S.W.3d 655, 665 (Tex. App.—Dallas 2002), aff’d,

122 S.W.3d 794 (Tex. Crim. App. 2003). If evidence in the record supports the

remark, there is no error. Randolph, 353 S.W.3d at 893.

                                           20
      At the beginning of the State’s closing argument, the State played the video

of the One Stop robbery again for the jury. The State implored the jury to “think

about Charlie Lam” and discussed Lam’s work ethic before comparing him to

Triplett, whom the State labeled “a danger to society if there ever was one.” The

State went through the facts of the robbery, including where Triplett was found

afterwards, his excuse to police for being in the area, and the DNA and other

evidence found in the neighborhood behind One Stop.

      Then the State pivoted to firearms, arguing that even though there was no

evidence that Triplett carried a firearm during the One Stop robbery, he was culpable

for aggravated robbery based on the tall robber’s use of a rifle during the robbery.

The State argued:

      And let’s talk about the firearm. I’m sure Defense counsel is going to
      get up here and say, “Well, we never recovered the firearm. So, how do
      we know it wasn’t a fake gun?” You have not heard any evidence of
      that whatsoever.
      And if that’s a fake gun, that’s the realest fake gun I’ve ever seen. There
      was absolutely a firearm used during this aggravated robbery. He’s a
      party to it. He not only aided it, he basically did it. He was the
      ringleader. He didn’t basically do it. He did do it. He was the ringleader.
      And hold him accountable. If y’all find him guilty of a lesser included
      offense of robbery, you’re letting him off. There’s a reason it’s called a
      lesser included. Don’t fall for that. Please don’t fall for that.

      Defense counsel did not object to these comments. Instead, counsel responded

to these remarks in closing argument by discussing the lack of evidence of the

firearm used in the One Stop robbery. Counsel questioned why Triplett was charged

                                          21
with aggravated robbery based on the use of a firearm rather than robbery. Counsel

argued that police never recovered a firearm, and the State did not meet its burden

to prove that a real firearm was used in the robbery. Defense counsel conceded that

the “State has probably proven a robbery with [Triplett]” based on the powerful,

“gold standard” DNA evidence. But counsel vehemently disputed that the State had

proved Triplett was guilty of aggravated robbery.

      In its rebuttal argument, the State responded why it had charged Triplett for

the offense of aggravated robbery based on the use of a firearm during the One Stop

robbery:

      I can tell you right now why a firearm was included in the indictment.
      We’ve heard a lot about the rum bottle, and we’ve seen how Charlie
      was beaten over the head with it. But as equally important to Charlie,
      he was not only beat in the head with a bottle, he had a gun stuck inches
      from his face that at any moment all it would take was the pull of a
      trigger and for his head to be blown off of his body. And for the Defense
      to get up here and argue that that’s where his client drew the line, that
      him and his buddies got together ahead of time, and said, “No, no; I
      don’t want to be too violent; let’s take a fake gun”; but then he has no
      problem walking into that liquor store, putting on his glove and striking
      Charlie Lam with that bottle, and then turning around and leaving and
      coming back and kicking him, and this fake gun, that’s where he [drew]
      the line? That’s his moral compass? That’s ridiculous. That is not a
      reasonable doubt. That’s just dumb.

The jury returned a verdict of guilty for the offense of aggravated robbery.

      As with his first sub-issue, the record before us does not affirmatively

demonstrate that Triplett’s trial counsel was constitutionally deficient for not

objecting to these comments about the lack of evidence of a fake gun by the State.
                                         22
See Lopez, 343 S.W.3d at 142. From the jury’s standpoint, the comment about a lack

of evidence is attenuated from any clear and necessary implication of Triplett’s

failure to testify. See Randolph, 353 S.W.3d at 891. We need not decide whether the

comment was improper, however, because defense counsel could have concluded

that any objection to the comment would be overruled and would serve only to

amplify Triplett’s decision not to testify. See Crocker, 441 S.W.3d at 315. On the

record before us, we conclude that Triplett has not established his counsel was

ineffective for failing to object to the State’s comments concerning the lack of

evidence that the robbers used a fake firearm in the One Stop robbery.

      We overrule Triplett’s second sub-issue.

D.    Witness Testimony about Triplett’s Post-Arrest Silence

      In his third sub-issue, Triplett contends that his counsel was ineffective for

failing to object to and request an instruction to disregard Gonzales’s testimony

during the punishment phase about Triplett’s refusal to speak to police after he was

arrested for the One Stop robbery. Triplett argues that this violated his Fifth

Amendment right to remain silent during police interrogation. The State responds

that no record evidence shows counsel’s strategy for not objecting. The State further

argues that Triplett did not prove that he was prejudiced by his counsel’s failure to

object because significant evidence supported his sentence.




                                         23
      A defendant’s right against self-incrimination arises when the defendant is

arrested, and therefore a defendant’s post-arrest silence is an exercise of this right

under both the United States and Texas Constitutions. Sanchez v. State, 707 S.W.2d

575, 580 (Tex. Crim. App. 1986); see Heidelberg v. State, 144 S.W.3d 535, 537

(Tex. Crim. App. 2004) (stating that Fifth Amendment of United States Constitution

protects post-arrest silence after Miranda warnings given, but article I, section 10 of

Texas Constitution more broadly protects defendant’s right to post-arrest silence

before such warnings given). Consequently, the State violates a defendant’s right

against self-incrimination by commenting on the defendant’s post-arrest silence.

Sanchez, 707 S.W.2d at 580; Pena v. State, 554 S.W.3d 242, 251 (Tex. App.—

Houston [14th Dist.] 2018, pet. ref’d); see Dinkins v. State, 894 S.W.2d 330, 356

(Tex. Crim. App. 1995) (stating that comment on defendant’s post-arrest silence is

akin to comment on failure to testify at trial because it attempts to raise inference of

guilt from defendant’s invocation of constitutional right).

      As discussed above, the State called Sergeant Gonzales as a witness during

the punishment phase. The State asked Gonzales a series of questions about the

timeline of his investigation of the two extraneous Houston robberies. The State then

asked Gonzales what he did after he learned that Triplett’s DNA matched DNA on

evidence recovered in the neighborhood behind One Stop after the One Stop

robbery. Gonzales responded:

                                          24
      We learned that [Triplett] was in custody for an unrelated charge. I
      believe he [an unidentified person] proceeded to try to talk to [Triplett],
      in which he declined. I’m not a hundred percent sure on that. You would
      have to ask him.

Defense counsel did not object. As stated above, the jury sentenced Triplett to

ninety-nine years’ imprisonment and a $10,000 fine.

      Assuming without deciding that Gonzales’s testimony about Triplett’s post-

arrest silence violated his right against self-incrimination, the record before us does

not affirmatively demonstrate that counsel’s representation was constitutionally

deficient. See Lopez, 343 S.W.3d at 142. Gonzales’s testimony implies that Triplett

declined to speak to the detective investigating the One Stop robbery about that

robbery, but Gonzales equivocated and conceded that he did not know whether

Triplett declined to speak to police. The State then steered Gonzales to the next

stages of his investigation without dwelling on Triplett’s post-arrest silence. In this

context, defense counsel could have determined that the jury understood Gonzales

lacked personal knowledge about whether Triplett was silent after he was arrested.

Counsel could have also determined that an objection would emphasize the

testimony, thereby causing more harm than the equivocal testimony had caused.

      Without an explanation from counsel regarding his decision not to object to

this testimony, we presume that not objecting was part of an overall strategic design.

See Tong, 25 S.W.3d at 714. We therefore conclude that the record before us does



                                          25
not affirmatively demonstrate that defense counsel was constitutionally deficient.

See Menefield, 363 S.W.3d at 593; Lopez, 343 S.W.3d at 142.

      We overrule Triplett’s third sub-issue.

                                    Conclusion

      We affirm the trial court’s judgment of conviction and sentence.




                                                April L. Farris
                                                Justice

Panel consists of Justices Landau, Guerra, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           26